Citation Nr: 1750352	
Decision Date: 11/06/17    Archive Date: 11/17/17

DOCKET NO.  13-06 756A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUE

Entitlement to an increased initial evaluation for right knee degenerative arthritis, currently evaluated as 10 percent disabling since November 1, 2010.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Jonathan Z. Morris, Associate Counsel


INTRODUCTION

The Veteran had active military service from June 1984 to October 2010.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2011 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Salt Lake City.

This case was last before the Board in June 2017, where it remanded the claim for further development.  As will be discussed below, the Board finds that there was not substantial compliance with its June 2017 remand instructions.  See Stegall v. West, 11 Vet. App. 268, 271 (1998); D'Aries v. Peake, 22 Vet. App. 97, 105 (2008).

In November 2016, the Veteran testified before the undersigned Veterans Law Judge at a live videoconference hearing.  A transcript of the proceeding is of record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

As noted above, there was not substantial compliance with the Board's June 2017 remand instructions.  Stegall v. West, 11 Vet. App. 268 (1998).  Specifically, the Board directed the RO to (i) obtain pertinent post-service treatment records, as well as (ii) provide the Veteran with a VA compensation examination, in compliance with Correia v. McDonald, 28 Vet. App. 158 (2016), to evaluate the current severity of his service-connected right knee disability.  Upon completion, the Board then instructed the RO to readjudicate the Veteran's claim and issue an SSOC.

The record reflects that the RO failed to provide the Veteran with the requested VA examination before returning the claim to the Board.  When the medical evidence of record is insufficient, the Board may supplement the record by seeking an advisory opinion or ordering another medical examination.  See Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991).  In this case, the Board finds that additional development of the medical evidence is necessary before adjudication of the Veteran's appeal.

Accordingly, the case is REMANDED for the following action:

1.  Contact the appropriate VA Medical Center(s) and obtain all pertinent VA treatment records from May 2016 to the present.  Ask the Veteran to provide, or authorize VA to obtain, all relevant private medical records regarding treatment for his right knee degenerative arthritis that have not yet been obtained.  All efforts to obtain these records must be documented in the claim file and the Veteran properly notified if unable to obtain identified records.  38 C.F.R. § 3.159(c) and (e).

2.  After completing the development requested in item 1, schedule the Veteran for an appropriate VA examination to determine the current nature and severity of his right knee disability.  His claim file, including a copy of this remand, must be made available to the examiner for review in conjunction with the examination.  All pertinent symptoms and findings must be reported in detail.

(a)  Conduct any indicated diagnostic tests that are deemed necessary for an accurate assessment, to include providing the range of motion for both the right and left knee and commenting on the degree of functional loss due to such factors as pain on motion, weakened movement, premature or excess fatigability, diminished endurance, or incoordination.  The examiner should report (in degrees) the point at which pain is objectively recorded.  In doing so, the examiner should offer an opinion as to whether pain could significantly limit functional ability during flare-ups or when either knee is used repeatedly over a period of time.  Such determinations should, if feasible, be portrayed in terms of the degree of additional range-of-motion loss due to pain on use or during flare-ups.

This information must be derived from testing for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with range of motion measurements of the opposite undamaged joint.  The examination report must confirm that all such testing has been done and reflect the results of the testing.  If the examiner is unable to perform the required testing or concludes the testing is unnecessary, he or she must clearly explain why that is so.

(b)  The examiner is further asked to comment on what limitations might be expected in the workplace (based on the Veteran's employment history and training) with respect to his right knee degenerative arthritis.

The examiner must provide a complete rationale for any opinion given.  If any requested opinion cannot be provided without resorting to mere speculation, the examiner must explain why a more definitive response is not possible or feasible.  In other words merely saying he or she cannot respond will not suffice.

3.  Ensure that the requested examination report is responsive to the applicable rating criteria.  If it is not, obtain all necessary additional information.  Stegall v. West, 11 Vet. App. 268, 271 (1998); 38 C.F.R. §4.2.

4.  After completing the above and any other development deemed necessary by the AOJ, readjudicate the Veteran's claim.  If the claim remains denied, or is not granted to the Veteran's satisfaction, send the Veteran and his representative a Supplemental Statement of the Case (SSOC), and give them time to respond to it before returning the file to the Board for further appellate consideration of these claims.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
M. H. Hawley
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




